Case: 7:20-cv-00068-REW-CJS Doc #: 3 Filed: 05/21/20 Page: 1 of 2 - Page ID#: 32




                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     PIKEVILLE DIVISION
                          CIVIL ACTION NO. _____________________

                                     FILED ELECTRONICALLY


LONNIE MICHAEL RATLIFF                                                                 PLAINTIFF

v.

LOWE'S HOME IMPROVEMENT, LLC
LOWE’S HOME CENTERS, LLC, and
JAMES LITTLE                                                                        DEFENDANTS

                             CORPORATE DISCLOSURE STATEMENT

       The Defendants, Lowe’s Home Improvement, LLC, and Lowe’s Home Centers, LLC, by

counsel and pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, state as follows:

       1.       Lowe’s Home Improvement, LLC is a wholly-owned subsidiary of Lowe’s Home

Centers, LLC.

       2.       Lowe’s Home Centers, LLC is a wholly-owned subsidiary of Lowe’s Companies,

Inc.

       3.       Lowe’s Companies, Inc. is a publicly held company that owns more than 10% of

the stock of Lowe’s Home Centers, LLC.
Case: 7:20-cv-00068-REW-CJS Doc #: 3 Filed: 05/21/20 Page: 2 of 2 - Page ID#: 33




                                               Respectfully submitted,

                                               /s/ Elizabeth S. Muyskens
                                               Richard G. Griffith
                                               Elizabeth S. Muyskens
                                               STOLL KEENON OGDEN PLLC
                                               300 West Vine Street - Suite 2100
                                               Lexington, KY 40507-1801
                                               Telephone: (859) 231-3000
                                               Fax: (859) 253-1093
                                               Email: richard.griffith@skofirm.com
                                                       elizabeth.muyskens@skofirm.com

                                               COUNSEL FOR DEFENDANTS




                                  CERTIFICATE OF SERVICE

        I hereby certify that I have served a true copy of the foregoing CORPORATE DISCLOSURE
STATEMENT by email and regular U.S. mail, postage prepaid, this 21st day of May, 2020, upon
the following:

         Jonah L. Stevens, Esq.
         Destiny S. Hamilton, Esq.
         Hamilton & Stevens, PLLC
         P.O. Box 1286
         Pikeville, KY 41502
         hamiltonstevens@hamiltonstevenslaw.com
         destiny@hamiltonstevenslaw.com
         COUNSEL FOR PLAINTIFF

                                                  /s/ Elizabeth S. Muyskens
                                                  COUNSEL FOR DEFENDANT


011447.166904/8221780.1




                                          2
